Case 1:20-cv-00599-KD-B Document 16 Filed 03/25/21 Page 1 of 4                        PageID #: 117




                          UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

EXPORT DEVELOPMENT CANADA,                         )
    Plaintiff,                                     )
                                                   )
v.                                                 )          CIVIL ACTION: 1:20-00599-KD-B
                                                   )
SHORE ACRES PLANT FARM, INC.,                      )
    Defendant.                                     )

                                              ORDER

       This matter is before the Court on Plaintiff Export Development Canada (Plaintiff)'s

Amended Rule 55(b)(2) motion for entry of a default judgment against the Defendant. (Doc. 15).

       At the outset, the Court adopts and incorporates by reference, the March 16, 2021 Order

ruling on Plaintiff's initial Rule 55(b)(2) motion for default judgment. (Doc. 14). In that Order,

the Court specified that it would withhold judgment for 7 days to allow Plaintiff to amend its

motion to set forth accurate calculations of interest under the statute and to cite authority that the

damages in this case are easily ascertainable. Given Plaintiff's timely amended motion, the Court

now finds as follows, which shall serve as a supplement to the March 16, 2021 ruling:

       First, Plaintiff's amended motion again seeks attorneys' fees and costs. The Court has

already analyzed and denied Plaintiff's request for same. As such, Plaintiff's amended motion in

this regard is MOOT.

       Second, the Court addresses the recoverability of interest based on the March 16, 2021

ruling that Plaintiff had established the enforceability of an oral contract for the sale of goods with

Defendant Shore Acres Plant Farm, Inc. (Shore Acres), Shore Acres' liability under same due to

non-payment, and the principal sum due and owing. Notably, in the Court's prior ruling, the
Case 1:20-cv-00599-KD-B Document 16 Filed 03/25/21 Page 2 of 4                     PageID #: 118




undersigned denied Plaintiff's request for $54,240.18 in interest calculated on an interest rate

contained in the credit agreement, which was found inapplicable. In doing so, the Court stated:


                                                     ***

       First, as indicated supra, based on the oral contract and invoices, and as Shore
       Acres' liability has been established due to non-payment, the Court GRANTS
       EDC's motion as to its ability to recover the price of the goods accepted per Section
       7-2-709, and such is awarded in the amount of $275,981.89.

                                                ***

       Under § 7–1–103, Ala.Code 1975, common-law principles are intended to
       supplement the UCC, unless those common-law principles are displaced by a
       particular provision or provisions of the UCC.” Fitts v. AmSouth Bank, 917 So.
       2d 818, 824 (Ala. 2005). Section 8-8-8 of the Alabama Code provides that “[a]ll
       contracts, express or implied, for the payment of money ... bear interest from the
       day such money ... should have been paid.” Section 8-8-1 further provides that the
       maximum statutory rate of prejudgment interest is 6% per annum. Because
       prejudgment interest is not addressed or displaced by any particular provision of
       the UCC, it appears EDC may be entitled to prejudgment interest. “Indeed, the law
       requires that prejudgment interest be applied to those damages that are capable of
       being ascertained with 'ease and certainty' or by 'a simple mathematical
       computation.'” Ballard v. Lee A. McWilliams Constr., Inc., 258 So. 3d 336, 339
       (Ala. Civ. App. 2018) (citations omitted). However, the interest rate to be applied
       is a maximum of 6% per annum, not 1.5% monthly.

The undersigned then granted leave to Plaintiff to set forth an accurate calculation of the interest

due at the 6% per annum rate.


       In the amended motion, Plaintiff addresses the Court's Ala. Code § 8-8-1 interest rate

assessment. In so doing, the Plaintiff explains that the damages sought are ascertainable as based

on the previously submitted invoices issued for the goods. (Doc. 13-4 (Decltn. Rozendaal) and

Doc. 13-5 (Invoices)). Per Plaintiff, prejudgment interest may be calculated (at 6% per annum) by

a simple mathematical formula based on the amount due for each invoice, as detailed in the

Supplemental Declaration of Lowe as of March 23, 2021:



                                                 2
Case 1:20-cv-00599-KD-B Document 16 Filed 03/25/21 Page 3 of 4                          PageID #: 119




                                           Interest Due
                       Payment                  Annual Daily
                                    Amount
  Invoice    Invoice   Due Date     Due        Interest Interest Days   Current           Total
    No.       Date                             Rate     Rate    Overdue  Date            Interest
  2019-11-   11/22/2019 1/28/2020   $70,172.94    6.00%   $11.63     420    3/23/2021   $4,884.60
    0223
  2019-11-   11/22/2019 1/21/2020   $34,803.36    6.00%   $5.72      427    3/23/2021   $2,442.44
    0229
  2019-11-   11/22/2019 1/21/2020   $56,555.46    6.00%   $9.29      426    3/23/2021   $3,957.54
    0231
  2019-11-   11/25/2019 1/24/2020   $39,153.78    6.00%   $6.43      424    3/23/2021   $2,726.32
    0241
  2019-11-   11/26/2019 1/25/2020   $52,205.04    6.00%   $8.58      423    3/23/2021   $3,629.34
    0261
  2019-11-   11/27/2019 1/26/2020   $23,091.31    6.00%   $3.79      422    3/23/2021   $1,599.38
    0263
                         Total      $275,981.89              Total Interest Owed        $ 19,239.62




(Doc. 15-1 at 2 (Supp. Decltn. Lowe at ¶3)). Plaintiff contends that per the 6% per annum interest

rate under Ala. Code § 8-8-1, $19,239.62 in prejudgment interest is accordingly recoverable. (Doc.

15-1 (Decltn. Lowe Supp. at ¶ 3). The Court agrees, and the additional sum of $19,239.62 in

prejudgment interest is awarded such that Plaintiff's amended motion is GRANTED in that regard.


       In the alternative -- and based entirely on the credit agreement -- Plaintiff seeks

prejudgment interest at the rate of 1.5% per month, as well as post-judgment interest at the rate of

1.5% per month or 18% per annum1 under same. The Court has already addressed why the credit

agreement is inapplicable and why any provisions in same would provide no basis for relief,

including for any interest rates set forth in same. Plaintiff's amended motion does not persuade




       1
          This rate differs from that in the credit agreement, 19.56% per annum (Doc. 1-1 at 2), without
explanation.


                                                   3
Case 1:20-cv-00599-KD-B Document 16 Filed 03/25/21 Page 4 of 4                     PageID #: 120




the undersigned to find otherwise, and instead simply restates its prior contentions which were

found unavailing. (Doc. 15 at 6).


       Accordingly, it is ORDERED that Plaintiff's amended motion (Doc. 15) is GRANTED in

part, such that the total sum of $295,221.21 ($275,981.89 for the principal due plus $19,239.32

prejudgment interest) is awarded to Plaintiff Export Development Canada due to Defendant Shore

Acres Plant Farm, Inc.'s breach of the oral contract for the sale of goods.


       A separate Final Judgment shall issue in accordance with the rulings set forth in the Court's

March 16, 2021 Order (Doc. 14) and those contained in this Order.


       DONE and ORDERED this the 25th day of March 2021.

                                              /s/ Kristi K. DuBose
                                              KRISTI K. DuBOSE
                                              CHIEF UNITED STATES DISTRICT JUDGE




                                                 4
